 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                            CASE NO. 1:18-CR-00255-LJO-SKO

11                                 Plaintiff,

12                          v.                            STIPULATION TO CONTINUE MOTION
                                                          SCHEDULE; ORDER
13   REYNALDO VILLALOBOS,

14                                Defendant.

15

16          IT IS HEREBY STIPULATED by and through the parties through their respective counsel,

17 Assistant United States Attorney Laura D. Withers, Counsel for Plaintiff, and Assistant Federal

18 Defender Reed Grantham, Counsel for Defendant Reynaldo Villalobos, that the current motion schedule

19 may be rescheduled as follows: Government Response to Defendant’s Motion to Limit Count One of the

20 Indictment, Doc. No. 12, filed on January 25, 2019, to be due on or before March 1, 2019; Defense

21 Reply to be due on or before March 8, 2019; Hearing on the motion to be held on March 18, 2019. This

22 hearing is set before the Honorable Lawrence J. O’Neill, United States District Judge.

23          The reason for this request is that the parties are currently in talks to resolve this case, which

24 would render moot the defendant’s pending motion. The parties agree that the delay resulting from the

25 continuance shall be excluded until March 18, 2019, in the interests of justice, including but not limited

26 to, the need for the period of time set forth herein for effective defense preparation, defense
27 investigation, and plea negotiation for purposes pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i),

28 (iv). The parties further agree that the ends of justice served by taking this action outweigh the best

                                                           1
30
 1 interest of the public and the defendant in a speedy trial.

 2                                                           Respectfully submitted,

 3   Dated: February 7, 2019                                 MCGREGOR W. SCOTT
                                                             United States Attorney
 4

 5                                                    By: /s/ LAURA D. WITHERS
                                                          LAURA D. WITHERS
 6                                                        Assistant United States Attorney
 7   Dated: February 7, 2019                                 HEATHER E. WILLIAMS
                                                             Federal Defender
 8

 9                                                    By: /s/ REED GRANTHAM
                                                          REED GRANTHAM
10                                                        Assistant Federal Defender
                                                          Attorney for Defendant
11                                                        Reynaldo Villalobos
12

13                                                   ORDER
14
     IT IS SO ORDERED.
15

16      Dated:     February 7, 2019                          /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26
27

28

                                                         2
30
